Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Alisha Feustel, Reg. No. 58,122 on Wednesday, January 12, 2022. 
The application has been amended as follows:
	
1. (Currently Amended)  A multi-core processor comprising:
a first circuit block;
a second circuit block communicatively coupled with the first circuit block by a first on-chip communication route; 
a third circuit block communicatively coupled with the second circuit block by a second on-chip communication route; and
a fast-lane communication route that communicatively couples the first circuit block with the third circuit block, wherein the first circuit block communicates with the third circuit block via the fast-lane communication route based on congestion of the on-chip route

2. (Currently Amended)  The multi-core processor of claim 1, wherein first circuit block communicates with the third circuit block via the fast-lane communication route based on a desired latency target and the desired latency target is at least partially based on a latency value of the fast-lane communication route, and wherein the latency value of the fast-lane communication route is between 4 picoseconds per millimeter (ps/mm) and 9 ps/mm.

3. (Original)  The multi-core processor of claim 1, wherein the first circuit block, the second circuit block, and the third circuit block are coupled with a dual-sided interconnect structure.

4. (Original)  The multi-core processor of claim 3, wherein the fast-lane communication route is a multi-hop route wherein the fast-lane communication route is communicatively coupled with the dual-sided interconnect structure at three points.



6. (Original)  The multi-core processor of claim 1, wherein the first circuit block is a core of the multi-core processor.

7. (Currently Amended)  A processor package comprising:
a substrate; and
a multi-chip processor coupled with the substrate, wherein the multi-chip processor includes a dual-sided interconnect structure coupled with a first chip, a second chip, and a third chip;
wherein: 
the first chip is communicatively coupled with the second chip by an on-chip communication route;
the second chip is communicatively coupled with the first chip by an on-chip communication route; and
the first chip is communicatively coupled with the third chip by a fast-lane communication route, wherein the first chip communicates with the third chip by the fast-lane communication route based on congestion of the on-chip route

8. (Original)  The processor package of claim 7, wherein the first chip, the second chip, and the third chip are processor cores of a multi-core processor.

9. (Original)  The processor package of claim 7, wherein the first chip, the second chip, and the third chip are processors.

10. (Original)  The processor package of claim 7, wherein the fast-lane communication route is a die coupled with the dual-sided interconnect structure.

11. (Currently Amended)  The processor package of claim 7, wherein the first circuit block communicates with the third circuit block via the fast-lane communication route based on a desired latency target and the desired latency target is at least partially based on a latency value of the fast-lane communication route, and wherein the latency value of the fast-lane communication route  is less than 9 picoseconds (ps) per millimeter (mm).



13. (Currently Amended)  A method of forming a package with a fast-lane communication route communicatively coupling two dies, the method comprising:
positioning an interconnect structure on a carrier;
communicatively and physically coupling a first die with the interconnect structure;
communicatively and physically coupling a second die with the interconnect structure such that the first die and the second die are communicatively coupled by the interconnect structure;
communicatively and physically coupling a third die with the interconnect structure such that the second die and the third die are communicatively coupled by the interconnect structure; and
positioning the fast-lane communication route on the interconnect structure such that the first die and the third die are communicatively coupled with the fast-lane communication route, and the first die is communicatively coupled , wherein positioning the fast-lane communication route includes:
forming a conductive element of the fast-lane communication route on the interconnect structure;
positioning a dielectric on the conductive element; and
etching the dielectric to expose the conductive element.

14. (Original)  The method of claim 13, wherein the first die, the second die, and the third die are processor cores of a multi-core processor.

15. (Original)  The method of claim 13, wherein the first die, the second die, and the third die are processors.

16. (Original)  The method of claim 13, wherein the interconnect structure is a dual-sided interconnect die.

17. (Cancelled)  

18. (Cancelled)  

non-transitory computer-readable media comprising instructions that, upon execution of the instructions, are to cause a network router to:
identify an on-chip route between a first die and a third die, wherein the on-chip route is a communication route between the first die and a second die, and between the second die and the third die;
identify a fast-lane communication route directly between the first die and the third die; and
instruct the first die to transmit a signal to the third die via the fast-lane communication route based on congestion of the on-chip route

20. (Cancelled)  

21. (Currently Amended)  The non-transitory computer-readable media of claim 19, wherein the first die, the second die, and the third die are processors.

non-transitory computer-readable media of claim 19, wherein the first die, the second die, and the third die are processor cores of a multi-core processor.

23. (Currently Amended)  The non-transitory computer-readable media of claim 19, wherein the first circuit block communicates with the third circuit block via the fast-lane communication route based on a desired latency target and the desired latency target is at least partially based on a latency value of the fast-lane communication route, and wherein the latency value of the fast-lane communication route is between 4 picoseconds and 9 picoseconds per millimeter.

24. (Currently Amended)  The non-transitory computer-readable media of claim 19, wherein the on-chip route is a first on-chip route, and wherein the third die is communicatively coupled with an input/output (I/O) die and the instructions are further to cause the third die to transmit the signal to the I/O die.

25. (Currently Amended)  The non-transitory computer-readable media of claim 19, wherein the on-chip route is a first on-chip route, and wherein 

Allowable Subject Matter
1-16, 19 and 21-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
 An updated search has been performed and no prior art has been found that reads on the claims as amended. Therefore, none of the cited prior art whether taken alone or in any reasonable combination, reads on the newly amended claims as shown above.
The prior art of record fails to teach “a fast-lane communication route that communicatively couples the first circuit block with the third circuit block, wherein the first circuit block communicates with the third circuit block via the fast-lane communication route based on congestion of the on-chip route”, as substantially described in independent claim(s) 1, 7 and 19.  These limitations, in combination with the remaining limitations of claim(s) 1, 7 and 19 are not taught nor suggested by the prior art of record.

“positioning the fast-lane communication route on the interconnect structure such that the first die and the third die are communicatively coupled with the fast-lane communication route, and the first die is communicatively coupled with the third die by the fast-lane communication route, wherein positioning the fast-lane communication route includes: forming a conductive element of the fast-lane communication route on the interconnect structure; positioning a dielectric on the conductive element; and etching the dielectric to expose the conductive element”, as substantially described in independent claim(s) 13.  These limitations, in combination with the remaining limitations of claim(s) 13 are not taught nor suggested by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138.  The examiner can normally be reached on 8:30-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474